COLER, Justice
(concurring specially).
I agree with the majority opinion to the extent of the holding that the claim of appellant must be denied by reason of noncompliance with SDCL 5-14-2.1 must disagree, however, with the implication that the auditor’s authority to deny a claim under SDCL 4-9-7 does not involve a quasi judicial determination of the legal rights of the appellant thus constituting a “contested case” within the meaning of SDCL 1-26-1(2). See also SDCL 4-9-2, 4-9-7 and annotations thereunder. The plain import of SDCL 1-26 re*167quires an officer having power to determine the issues in a contested case to enter findings of fact and conclusions of law pursuant to SDCL 1-26-25. This power is separate and distinct from rule-making power, the exercise of which is also governed by the administrative procedure act. The trial court affirmed the auditor’s “decision.” I fail to find a “decision” in the record that in any way complies with SDCL 1-26-25.
In response to the query of the majority “How could a due process hearing before the Auditor have possibly altered these facts?” I would respond that by compliance with SDCL 1-26-16 through 1-26-24, culminating in a decision as defined by SDCL 1-26-25, this court would not have been put in the position of researching the records for the facts or identifying the statutory provisions for both the auditor and the trial court that dispose of the claim in this case. The opinion of the majority has the effect of determining that the claim of appellant was “adjusted” by the auditor pursuant to SDCL 4-9-2 and that trial de novo was had in this court as though the action had been commenced pursuant to SDCL 21-32-10 and 21-32-11 instead of being appealed under SDCL 4-9-7.
The majority opinion implies that there is some connection between Chapter 10 of the Session Laws of 1975 (SDCL 4-9-1.1) and the auditor’s authority to hear contested cases. This overlooks the plain language of SDCL 1-26-1(2) which defines “contested” cases and the requirement for rules of agencies having power to determine the rights of parties. See SDCL 1-26-13 implemented by the auditor by 1974 ARSD 3:01:01:01, and subsequently filed rules of the auditor designated as Chapter 3:05 of ARSD implementing SDCL 4-9-1.1.
As originally enacted SDCL 1-26-2 provided in part as follows:
“In addition to other rule-making requirements imposed by law, each agency shall:
>}c $ ‡ * ‡
“(2) Adopt rules of practice setting forth the nature *168and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency * * *.”
That provision was taken from the Revised Model State Administrative Procedure Act, 1964, § 2, 9C U.L.A. The amendment to SDCL 1-26-2 by Chapter 8, § 4, S.L.1972, while removing the mandate for a procedural rule, certainly does not dictate that procedural rules cannot or should not be adopted if either SDCL 1-26 or the statutes governing the agency are not adequate to effect orderly, due process, determinations. The auditor, in this case, utilized an informal procedure not provided for by rule and relied on advice of counsel for the department of transportation in denying the claim. Nothing in the letters of the auditor to the appellant, referred to as a “decision,” determines, as the majority holds, that “The work product was not produced within the time specified and thereupon the contract was cancelled.” This finding constitutes a finding of fact which neither the agencies involved nor the trial court found and which is the determinative issue to be decided in the contested case.